DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 contains a typographic error: “between 1 and 10%” should be “between 1 and 10°”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the angle α" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the angle α" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the angle α" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHARPENTIER et al. (US 3,020,586).
Charpentier teaches a spinner for fiberizing glass by centrifugation from a molten material comprising a peripheral barrel (2) pierced with orifices (3) for the passage of the molten material and for obtaining fibers by drawing during said centrifugation, a wheel center (6) connecting said peripheral barrel (2) to an upper flange for securing the spinner in a fiberizing device, a turnup (floor in figures 1-4) extending said peripheral barrel (2) in the bottom part of the spinner and making an angle β therewith, wherein the angle β is strictly less than 90°.  
Regarding claim 14, Charpentier teaches utilizing a spinner for fiberizing a glass wool (col. 1 lines 11-13).  
Regarding claim 15, Charpentier teaches the mineral fibers are glass fibers (col. 1 lines 11-13).  
.

Claim(s) 1, 2, 4, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEVECQUE et al. (US 3,179,507).
Levecque teaches a spinner for fiberizing glass by centrifugation from a molten material comprising a peripheral barrel (2) pierced with orifices (3) for the passage of the molten material and for obtaining fibers by drawing during said centrifugation, a wheel center (1) connecting said peripheral barrel (2) to an upper flange for securing the spinner in a fiberizing device, a turnup (8) extending said peripheral barrel (2) in the bottom part of the spinner and making an angle β therewith, wherein the angle β is strictly less than 90° (see figure 1).  
Regarding claim 2, figure 1 shows the turnup (8) has an angle of inclination α with respect to the horizontal that is 0° which falls into the claimed range of less than or equal to 10°
Regarding claim 4, figure 1 shows the turnup (8) has, over its entire length, a substantially uniform thickness.  
Regarding claims 11-13, see the discussion of claim 2 above.  
Regarding claim 14, Levecque teaches utilizing a spinner for fiberizing a glass wool (title).  
Regarding claim 15, Levecque teaches the mineral fibers are glass fibers (title).  
Regarding claim 16, figure 1 shows the peripheral barrel is frustoconical.



Claim(s) 1, 3, 5, 6, 8, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BATTIGELLI (US 4,203,745).
Battigelli teaches a spinner for fiberizing glass by centrifugation from a molten material comprising a peripheral barrel (13) pierced with orifices (see figures 10 and 11) for the passage of the molten material and for obtaining fibers by drawing during said centrifugation, a wheel center (14) connecting said peripheral barrel (13) to an upper flange for securing the spinner in a fiberizing device, a turnup (15) extending said peripheral barrel (13) in the bottom part of the spinner and making an angle β therewith, wherein the angle β is strictly less than 90° (see figures 1, 2, and 9).  
Regarding claim 3, Battigelli teaches the spinner has a diameter of 400 mm (col. 6 lines 53-55) and that the length of the turnup is at least equal to the thickness of the peripheral barrel (col 12 lines 8-10). Battigelli teaches that the thickness may be 3 mm (col. 9 lines 36-37) wherein the turnup would be less than 10% of a total diameter of the spinner.
Regarding claim 5, Battigelli teaches the spinner has a diameter of 400 mm (col. 6 lines 53-55) which falls into the claimed range of between 200 and 800 mm.  
Regarding claim 6, see the discussion of claim 3 above.
Regarding claim 8, see the discussion of claim 3 above.
Regarding claim 14, Battigelli teaches utilizing a spinner for fiberizing a glass wool (abstract).  
Regarding claim 15, Battigelli teaches the mineral fibers are glass fibers (abstract).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATTIGELLI (US 4,203,745).
Battigelli teaches a spinner for fiberizing glass by centrifugation from a molten material comprising a peripheral barrel (13) pierced with orifices (see figures 10 and 11) for the passage of the molten material and for obtaining fibers by drawing during said centrifugation, a wheel center (14) connecting said peripheral barrel (13) to an upper flange for securing the spinner in a fiberizing device, a turnup (15) extending said peripheral barrel (13) in the bottom part of the spinner and making an angle β therewith, wherein the angle β is strictly less than 90° (see figures 1, 2, and 9).  
Regarding claim 7, although figures 1, 2, and 9 show the peripheral barrel (13, 36) makes an angle γ with the vertical, Battigelli is silent to the value of the angle. It would have been obvious to one of ordinary skill in the art that an angle of between 1 and 10° would have been achieved through routine experimentation to optimize the fiber production.  
Regarding claims 9 and 10, although figures 1, 2, and 9 show the peripheral barrel (13, 36) has an angle β less than 90°, Battigelli is silent to the value of the angle. It would have been obvious to one of ordinary skill in the art that an angle of less than 87° and less than 85° would have been achieved through routine experimentation to optimize the fiber production.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741